Case 19-03003-jal       Doc 25     Filed 07/23/19    Entered 07/23/19 13:16:15        Page 1 of 6



                          UNITED STATES BANKRUPTCY COURT
                                      FOR THE
                           WESTERN DISTRICT OF KENTUCKY


IN RE:                                    )
                                          )
         LINDA J. LANE                    )           CASE NO. 17-32237(1)(13)
                                          )
                            Debtor        )
                                          )
         LINDA J. LANE                    )           A. P. No. 19-03003
                                          )
                            Plaintiff(s)  )
                                          )
v.                                        )
                                          )
         SARAH DEAN, et al.               )
                                          )
                            Defendant (s) )


                                  MEMORANDUM-OPINION

         This matter is before the Court on the Motion for Contempt or Sanctions Against Sarah Dean

and Kevin Dean (“Deans”) filed by Plaintiff Linda J. Lane (“Debtor”). The Court considered the

Plaintiff’s Motion for Contempt or Sanctions, the Response to the Motion for Contempt or Sanctions

filed by Sarah and Kevin Dean and the comments of counsel for the Debtor and Sarah Dean at the

hearing held on the matter. For the following reasons, the Court will GRANT the Debtor’s Motion

for Contempt or Sanctions.


                                  FACTUAL BACKGROUND

         While proceeding with discovery in this case, the Debtor requested and received from this

Court an Order authorizing the Debtor to take the Deans’ depositions at the United States Federal
Case 19-03003-jal      Doc 25     Filed 07/23/19      Entered 07/23/19 13:16:15       Page 2 of 6



Courthouse on May 14, 2019 at 10:00 a.m. The Order granting the Debtor’s Motion was entered

herein on April 12, 2019.1

       On April 29, 2019, Sarah Dean sent an email to counsel for the Debtor indicating that her

husband would not be available to attend the deposition on May 14 due to a scheduling conflict and

that they would be unavailable until after May 17, 2019.

       On May 6, 2019, counsel for the Debtor responded to the Deans by agreeing to reschedule

their depositions and requested that the Deans provide a date that would be convenient for them

during the week of May 20, 2019. Debtor’s counsel received no response to this email. Therefore,

counsel sent another email on May 9, 2019 providing three dates: May 20, May 21 and May 24 for

the Deans to schedule their depositions. On May 10, 2019, Mrs. Dean responded to counsel for the

Debtor by email indicating that her husband worked out of town and that he would have to speak

with his superiors as to which dates he would be available for the deposition. The Deans did not

follow up with Debtor’s counsel after Mrs. Dean’s May 10, 2019 response.

       Having received no communication from the Deans on acceptable deposition dates, Debtor’s

counsel raised the issue at a hearing held on May 20, 2019. Again, when asked by the Court to

provide a date for the taking of their depositions, Ms. Dean refused to provide any such date.

       On May 28, 2019, the parties appeared before the Court for a pretrial conference. Once

again, Debtor’s counsel raised the issue of scheduling the Deans’ depositions and the Court once

again asked the Deans when they could attend the ordered deposition. As set forth in the Court’s

Order of June 5, 2019, Mrs. Dean became uncooperative, disrespectful and directed scurrilous



       1
        The Court incorporates verbatim the factual background section of the Debtor’s Motion
for Contempt regarding the extensive litigation between the parties prior to this Motion.

                                                -2-
Case 19-03003-jal       Doc 25      Filed 07/23/19      Entered 07/23/19 13:16:15          Page 3 of 6



allegations toward Debtor’s counsel and the Court. Based on this conduct, the Court concluded the

hearing. Debtor’s counsel then filed the Motion for Contempt currently before the Court.


                                        LEGAL ANALYSIS

        In order to prevail on a motion for civil contempt, three elements must be established by clear

and convincing evidence: (1) the alleged contemnor had knowledge of the order which they are said

to have violated; (2) the alleged contemnor did in fact violate the order; and (3) the order violated

must have been specific and definite. In re Settembre, 425 B.R. 423, 434 (Bankr. W.D. Ky. 2010).

        There is little doubt that the Debtor has established all three of the required elements by clear

and convincing evidence. The Deans (1) clearly had knowledge of this Court’s Order requiring them

to appear for their deposition; (2) the Deans did, in fact, violate this Order despite Debtor’s counsel’s

efforts to accommodate their schedule; and (3) the Order violated was specific and definite. This

Court has little trouble finding that the Deans’ actions were willful and specifically violated this

Court’s Order. The Deans’ contemptuous behavior occurred before this Court at a hearing held on

May 28, 2019.

        The Deans have proceeded without legal counsel at their own peril throughout these

proceedings. The deposition of a party is a fundamental right in an adversary proceeding and it is

unusual for a party to engage in such a manner as the Deans have with respect to the scheduling of

their depositions. Their actions have needlessly increased Debtor’s counsel’s attorneys’ fees as well

as taking up an inordinate amount of time on this Court’s docket. This Court tried twice to have the

parties work out an agreeable date for the scheduled depositions. Despite the original Order

requiring the deposition and the Court ordering the Deans to provide dates that were convenient for



                                                  -3-
Case 19-03003-jal      Doc 25      Filed 07/23/19     Entered 07/23/19 13:16:15        Page 4 of 6



their schedules, the Deans willfully failed to comply with these Orders. Therefore, the Court will

issue a sanction in the amount of $5,000 to be paid by the Deans within thirty (30) days of the entry

of the accompanying Order. The Deans may purge themselves of contempt by contacting Debtor’s

counsel immediately and scheduling a deposition at Debtor’s counsel’s convenience. Failure of the

Deans to have the deposition rescheduled within five (5) days of the entry of this Order will result

in a final Order requiring payment of the $5,000 sanction.


                                         CONCLUSION

       For all of the above reasons, the Court will enter the attached Order granting the Debtor’s

Motion for Sanctions based on the Deans’ contemptuous activity in failing to comply with this

Court’s Order requiring them to appear for their depositions.




                                                                Dated: July 23, 2019




                                                -4-
Case 19-03003-jal       Doc 25     Filed 07/23/19    Entered 07/23/19 13:16:15        Page 5 of 6



                          UNITED STATES BANKRUPTCY COURT
                                      FOR THE
                           WESTERN DISTRICT OF KENTUCKY


IN RE:                                    )
                                          )
         LINDA J. LANE                    )           CASE NO. 17-32237(1)(13)
                                          )
                            Debtor        )
                                          )
         LINDA J. LANE                    )           A. P. No. 19-03003
                                          )
                            Plaintiff(s)  )
                                          )
v.                                        )
                                          )
         SARAH DEAN, et al.               )
                                          )
                            Defendant (s) )


                                             ORDER

         Pursuant to the Memorandum-Opinion entered this date and incorporated herein by reference,

         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Defendants Sarah

Dean and Kevin Dean are hereby held in contempt of court for failure to comply with the Court’s

Order of April 12, 2019 by failing to appear for their depositions scheduled for May 14, 2019; and

their repeated failure when questioned directly by the Court to provide a date upon which they would

be deposed.

         IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defendants Sarah

Dean and Kevin Dean are to pay a sanction of $5,000 as a monetary sanction for the contemptuous

actions of Sarah Dean and Kevin Dean.

         IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Sarah Dean and Kevin

Dean may purge themselves of their contempt, and thereby cause the coercive monetary sanction
Case 19-03003-jal     Doc 25     Filed 07/23/19     Entered 07/23/19 13:16:15      Page 6 of 6



imposed by the Court to be vacated, if they submit to a deposition at the Gene Snyder U.S.

Courthouse on a date to be provided by Debtor’s counsel within five (5) days of the date of this

Order.



                                                        Dated: July 23, 2019




                                              -2-
